EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
A METHOD, NON-TRANSITORY COMPUTER-READABLE DEVICE, AND SYSTEM FOR INTELLIGENT LISTING CREATION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations:
	When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 7 reciting a non-transitory computer-readable device (i.e., article of manufacture), and claim 13 reciting a system (i.e., machine). With respect to independent claims 1, 7, and 13, the eligible features include:
	performing a binarization of the numerical identifier using hot encoding, wherein the binarization of the numerical identifier generates a unique binary vector representing the category;
	providing textual input to the neural network regression model, the textual input comprising at least a portion of the received information, wherein the textual input is tokenized by the neural network regression model, providing the unique binary vector representing the category instead of the numerical identifier to the neural network regression model.
The claims recite an abstract idea because the claims recite generating listings of a for sale object, which is a sales activity. However, this abstract idea is integrated into a practical application because the claims demonstrate an improvement to the operation of a neural network regression model. Reflected in paragraphs [0134]-[0136] of Applicant’s specification, the instant invention is directed to preventing potential data skewing by the neural network regression model, and performing binarization using hot encoding after the textual input is tokenized prevents the neural network regression model from producing skewed scores. As such, claims 1-3, 6-9, 12-15, 18, and 20-21 are eligible under 35 U.S.C. 101.
Prior Art Considerations:
	The claims are allowable due to the combination of features. Specifically, the claims recite a method, non-transitory computer-readable device, and system for intelligent listing generation for a for sale object (FSO). Information relating to the FSO, including selling specifications and an election of an automatic listing option and category, are received. A numerical identifier of the category is identified, and binarization of the numerical identifier is performed using hot encoding. The binarization generates a unique binary vector that represents the category. A neural network regression model operating across one or more computing devices then generates an optimal offer price based on at least the category of the FSO, which is achieved by generating a fitting equation for a seller flexibility curve associated with past price reductions performed by the selling account. Textual input is provided to the neural network regression model containing the received information, and the textual input is tokenized by the neural network regression model to provide the unique binary vector representing the category. The category is also identified based on a scoring of the textual input, and the optimal price is output based on the unique binary vector representing the category.
An indication that the proceeds of the FSO are being provided to a charity is received, and one or more processors identify a sell-by date based on the charity indication. The sell-by date corresponds to a charity drive associated with the indicated charity. The optimal price is then lowered based on both the charity indication and the sell-by date.
One or more potential buyers are identified based on their searches and past purchases, and the searches and past purchases are also used to determine their tendencies and preferences. 
One or more listings for the FSO are then generated, with the one or more listings have varying titles, descriptions, pictures and offer prices, and the one or more of the generated one or more 
	Performing binarization and tokenization of textual input using hot encoding for determining selling prices for charity is novel over the cited prior art. The cited prior art utilizes a neural network regression model for determining selling prices, connecting users to online charity drives, and binarization using hot encoding, but the cited prior art fails to obviously teach the binarization and tokenization of textual input using hot encoding for determining selling prices for charity donations.
The most relevant prior art of record includes Acriche et. al. (US 20200151743 A1, herein referred to as Acriche), McHale et. al. (US 20050246265 A1, herein referred to as McHale), Chechuy (US 20140108206 A1, herein referred to as Chechuy), Jamali et. al. (US 20190197398 A1, herein referred to as Jamali), and Dayal et. al. (US 20130024313 Al, herein referred to as Dayal). Newly cited art Prasad et. al. (US 20210034708 A1, herein referred to as Prasad) and Islam et. al. (US 11080483 B1, herein referred to as Islam) are also relevant.
Acriche discloses a method, non-transitory computer readable medium, and system for automatically publishing listings of items for sale based on user-specified parameters (Acriche: figs 1-2; [0001]). Specifications for selling the items are received, and the system automatically posts the item for sale at an optimal time (Acriche: fig 2; [0026], [0032]). The optimal offer price is generated using a fitting equation generated by a neural network regression model and based on information relating to the type of item, condition, and selling date, among other criteria (Acriche: figs 7, 9; [0026], [0029], [0038],  [0044]-[0045], [0052], [0100]). The neural network regression model receives textual input comprising the criteria, and outputs the optimal price based on a score of the criteria (Acriche: figs 2, 7; [0029], [0044]-[0045]). The seller identifies a 
McHale discloses methods and models for a nonprofit organization to manage its charity auctions online (McHale: [0016]). Each participant in each charity has their items tracked through a profile, and the model can identify the category of each item based on its category ID (McHale: figs 17-21; [0052], [0169], [0184], [0296]). The model can also detect an indication that the donation is for a specific charity and date of the charity event (McHale: fig 17; [0079], [0180]-[0181]). Pricing can be adjusted based on the charity and how the item is meant to be sold, e.g. sell-by date, bid increments, or reserve price (McHale: fig 23; [0216]). McHale does not disclose performing binarization using hot encoding to generate a unique binary vector representing the category of the item, or a neural network that generates a flexibility curve to 
Chechuy discloses a product catalog generator that can create multiple product listings based on key characteristics via employing a machine learning model (Chechuy: fig 4; [0037], [0040]). The product listings can have different product descriptions and titles (Chechuy: fig 4; [0040], [0078]). The listings can also include images, and the images can be analyzed for finding unique product information (Chechuy: [0024]). Chechuy does not disclose an account associated with the seller or identifying the category from the model. Chechuy also does not disclose performing binarization using hot encoding to generate a unique binary vector representing the category of the item, or a neural network that generates a flexibility curve to determine an optimal price from the category information. Chechuy further does not disclose receiving an indication that the proceeds for the item are being provided to charity, identifying a date based on the charity indication, wherein the date corresponds to a charity drive associated with the indicated charity, or a price based on the charity indication.
Jamali discloses methods and systems for generating a content delivery campaign, including campaigns for making donations to a charity (Jamali: [0025]). A neural network is employed by the system, and hidden layer nodes are used to embed the information of each content item associated with the delivery campaign (Jamali: figs 2, 3A; [0025], [0046]-[0047], [0056]). A bid price for each campaign can be set, and a content delivery exchange conduct content item selection events for the campaign (Jamali: [0038]). Words may also be matched together and identified via the neural network model to find similar items (Jamali: figs 2, 3A; 
Dayal discloses a commerce network for connecting buyers and sellers (Dayal: [0016]). The recommendation engine creates a ranked list of sellers and recommends sellers to buyers based on buying information and buyer’s behavior on past recommendations upon the buyer completing a search for a product (Dayal: figs 4-5; [0047]-[0048]). The buyer profile includes historical data and buyer preferences (Dayal: [0048]). The recommendation lists are then customized for the buyer for each individual search (Dayal: figs 4-5; [0047]). Dayal does not disclose performing binarization using hot encoding to generate a unique binary vector representing the category of the item, or a neural network that generates a flexibility curve to determine an optimal price from the category information of the item. Dayal also does not disclose receiving an indication that the proceeds for the item are being provided to charity, identifying a date based on the charity indication, wherein the date corresponds to a charity drive associated with the indicated charity, or a price based on the charity indication.
Prasad discloses an artificial neural network than can analyze natural language to gauge sentiment about a topic (Prasad: [0034]). The neural network obtains conversation snippets, and the words from the conversation are then, after passing through embedding layers, made into binary context vectors (Prasad: [0088]-[0090]). The context is also tokenized and converted into a hot-encoded vector (Prasad: [0090]). The neural network then uses the vectors to determine 
Islam discloses a method and system for generating available domain names based on token metadata via a machine learning model (Islam: [4:58-67; 5:1-3]). A machine learning model, which can be a neural network, is trained by vectorizing the domain name strings (Islam: [8:33-37]). A domain name string may be tokenized as a sequence of such vectors, which may be represented as a 2-dimensional binary matrix (Islam: [8:41-43]). The probabilistic model then outputs combinations of text that are likely to be available as domain names (Islam: [9:2-5]; [13:29-34]). Islam does not disclose an automated listing generator, an account associated with a seller, or items for sale. Islam also does not disclose receiving an indication that the proceeds for the item are being provided to charity, identifying a date based on the charity indication, wherein the date corresponds to a charity drive associated with the indicated charity, or a price based on the charity indication. Islam further does not disclose customizing the listings based on historical data of previous buyers or generating an optimal price based on a sell-by date and category of an item.
	Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While the references In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-3, 6-9, 12-15, 18, and 20-21, taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, considering the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment
The Examiner notes the attached non-patent literature titled “Supervised learning explained”, published on June 19, 2019 by Martin Heller on InfoWorld.com, hereinafter referred to as “Heller.” Heller describes an overview of machine learning and the steps necessary for producing accurate data. Heller also describes how data encoding ensures data normalization for preventing data magnification. Although describing an overview of machine learning techniques, Heller does not describe all the features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625